Filed:   January 28, 2003

                    UNITED STATES COURT OF APPEALS

                        FOR THE FOURTH CIRCUIT


                              No. 02-7536
                           (CA-02-85-2-24AJ)



Parenthess Riccardo Addison,

                                                Petitioner - Appellant,

           versus

Gary D. Maynard, et al.,

                                               Respondents - Appellees.


                               O R D E R



     The court amends its opinion filed January 24, 2003, as

follows:

     On the cover sheet, section 5 -- the panel information is

corrected to read:    “Before WILLIAMS, KING, and GREGORY, Circuit

Judges.”

                                           For the Court - By Direction




                                           /s/ Patricia S. Connor
                                                    Clerk
                            UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7536



PARENTHESS RICCARDO ADDISON,

                                             Petitioner - Appellant,

          versus


GARY D. MAYNARD; CHARLES M. CONDON, Attorney
General for the State of South Carolina,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Margaret B. Seymour, District Judge.
(CA-02-85-2-24AJ)


Submitted:   January 16, 2003             Decided:   January 24, 2003


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Parenthess Riccardo Addison, Appellant Pro Se. Donald John Zelenka,
Chief Deputy Attorney General, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).


                                 2
PER CURIAM:

     Parenthess Riccardo Addison seeks to appeal the district

court’s order accepting the recommendation of the magistrate judge

and denying relief on his petition filed under 28 U.S.C. § 2254

(2000).   An appeal may not be taken from the final order in a

habeas corpus proceeding unless a circuit justice or judge issues

a certificate of appealability.   28 U.S.C. § 2253(c)(1) (2000).    A

certificate of appealability will not issue for claims addressed by

a district court on the merits absent “a substantial showing of the

denial of a constitutional right.”      28 U.S.C. § 2253(c)(2) (2000).

As to claims dismissed by a district court solely on procedural

grounds, a certificate of appealability will not issue unless the

petitioner can demonstrate both “(1) ‘that jurists of reason would

find it debatable whether the petition states a valid claim of the

denial of a constitutional right’ and (2) ‘that jurists of reason

would find it debatable whether the district court was correct in

its procedural ruling.’”   Rose v. Lee, 252 F. 3d 676, 684 (4th Cir.

2001) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), cert.

denied, 122 S. Ct. 318 (2001).        We have reviewed the record and

conclude for the reasons stated by the district court that Addison

has not satisfied either standard. See Addison v. Maynard, No. CA-

02-85-2-24AJ (D.S.C. Sept. 26, 2002).         Accordingly, we deny a

certificate of appealability and dismiss the appeal.      We dispense

with oral argument because the facts and legal contentions are


                                  3
adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                4